DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 1/14/22.  As directed by the amendment: claims 1, 5, 7, 12, 16, 18 and 20 have been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-20 are presently pending in the application.

Claims 1-5, 7, 9-16 and 18-20 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Soloway on 1/31/22.
The application has been amended as follows: 


Language in claim 1 line 9 --along further straight--
Language in claim 1 line 13 --MDI [[inhaler]];--
Language in claim 12 line 4 --(metered dose inhaler) [[inhaler]];--
Language in claim 12 line 9 --along further straight--
Language in claim 12 line 12 --MDI [[inhaler]];--
Language in claim 20 line 7 --along further straight--

Cancel claims 6, 8 and 17.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: remedy that reference 74 is in figure 1B, but missing from the specification, that reference numbers 1182A, 1102A, 1102B and 1101 are found in figure 11, but missing from the specification, and that reference numbers 1201 in figure 12A and 12B and reference number 1300 in figure 13 require a lead line or arrow.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach wherein the inner flap includes first, second, third, fourth, and fifth panels connected to one another along straight scored fold lines; a pair of side panels connected to the second and third panels along further straight scored fold lines, with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785